Title: 1774. Sunday. Octr. 23.
From: Adams, John
To: 


       Heard Mr. Piercy, at Mr. Sprouts. He is Chaplain to the Countess of Huntingdon. Comes recommended to Mr. Cary of Charlestown, from her, as a faithful servant of the Lord. No Genius—no Orator.
       In the Afternoon I went to the Baptist Church and heard a trans Alleganian—a Preacher, from the back Parts of Virginia, behind the Allegany Mountains. He preached an hour and an half. No Learning—No Grace of Action or Utterance—but an honest Zeal. He told us several good Stories. One was, that he was once preaching in Virginia and said that those Ministers who taught the People that Salvation was to be obtained by good Works, or Obedience, were leading them to ruin. Next Day, he was apprehended, by a Warrant from a Magistrate, for reviling the Clergy of the Church of England. He asked for a Prayer Book and had it. Turned to the 18 or 20th. Article, where the same sentiment is strongly expressed. He read it to the Magistrate. The Magistrate as soon as he heard it, dash’d the Warrant out of his Hand, and said sir you are discharged.
       In the Evening I went to the Methodist Meeting and heard Mr. Webb, the old soldier, who first came to America, in the Character of Quarter Master under Gen. Braddock. He is one of the most fluent, eloquent Men I ever heard. He reaches the Imagination and touches the Passions, very well, and expresses himself with great Propriety. The Singing here is very sweet and soft indeed. The first Musick I have heard in any Society, except the Moravians, and once at Church with the organ.
       Supped and spent the Remainder of the Evening, at Mr. Jo. Reeds with Coll. Lee, Dr. Shippen, Mr. Cary, Dr. Loring &c.
      